Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.315 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT FOR

                       THE DISTRICT OF UTAH, CENTRAL DIVISION



  Russell Greer,
                                                              PLAINTIFF’S
          Plaintiff,                                     SUPPLEMENTAL BRIEF IN
                                                         SUPPORT OF PLAINTIFF’S
  v.                                                          MOTION FOR
                                                             PRELIMINARY
  Joshua Moon and Kiwi Farms,                               INJUNCTION AND
                                                         PLAINTIFF’S COMPLAINT
          Defendants.

                                                               Case No. 2:20-cv-00647

                                                                Judge Tena Campbell

                                                     Magistrate Judge Jared C Bennett




   Pursuant to FRCP 15(D), Plaintiff files this Supplemental Brief, in response to recent events.


                                        INTRODUCTION


   As explained in Plaintiff’s previously filed pleadings, he has suffered systematic harassment at

the hands of Kiwi Farms. Plaintiff has demonstrated that even Defendant Moon has participated in

the harassment by taunting Plaintiff through email about fair use and refusing to remove Greer’s

intellectual property. This pattern of harassment has caused many people to end their lives and has

resulted in ANOTHER death of a person named Dave, who went by the online aliases of “Near”

and “Byuu”. Dave’s death happened in June 2021. Greer feels this information is important for this

Court because it throws a wrench in Defendants’ arguments that their website benefits the public.

The website only benefits the anonymous users who make it a sport to target those who are

perceived to be different.                           6

                                                 1
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.316 Page 2 of 16



    Greer also wishes to disclose to this Court the undisclosed relationship between Defendants’

Counsel and Plaintiff. Such a disclosure is important because it is really the only reason a civil

attorney would stand by an infamous site that is causing people to kill themselves.


                                        The June 2021 Suicide


   Many outlets reported in late June 2021 that a programmer named David Kirk Ginder, who

went by the online name of Near and Byuu, ended their own life. David preferred to be referred to

as “they” and so Plaintiff is referring to David as his proper pronoun. David’s last online post

attributed their anguish to Kiwi Farms, writing, “It's escalated from attacking me for being autistic

to attacking and doxing my friends, and trying to suicide bait another, just to get a reaction from

me," Ginder wrote. "The internet is not a game. It's real life. I'm a real person. This stuff really

hurts." ‘The Internet Is Not A Game…This Stuff Really Hurts.’ Respected Developer who was

Bullied Online Dies By Suicide. USA Today.

(https://www.google.com/amp/s/news.yahoo.com/amphtml/respected-developer-died-suicide-

experts-165758039.html).

     Moon tried downplaying his site’s involvement in Ginder’s death, even though Ginder

specifically called out Kiwi Farms. USA TODAY found a number of posts on Kiwi Farms

attacking Ginder and calling them derogatory slurs. After news of their suicide, one user posted,

"This loser better have an after party where his family dances over his corpse." Id. From the article,

one of Ginder’s friends said: "I'm very very angry – furious with Kiwi Farms," Beckett told USA

TODAY. "I just want them to appreciate the gravity of what they've done. They certainly

contributed to (Ginder's) death. ... They were quite precious to us. How do you replace the

irreplaceable?" Id. EXHIBIT B.

      Deny as Defendant might, why is it that the pattern is the same: unfortunate person gets put

                                                     6 themselves because it’s too much to bear?
on Kiwi Farms, gets relentlessly harassed and then kills

                                                    2
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.317 Page 3 of 16



It’s all documented on news sites that link Kiwi Farms to the harassment. Plaintiff has certainly felt

the same low. Those close to Greer have concluded that Moon must be mentally ill (and that his

users are miserable people) because no normal person would continue to run a site that has a

reputation of driving people to suicide.

   In the same article, Moon claims the “users on this website are ordinary people who want to

watch the trash TV of the Internet. With limited exception ... there is no desire to see people

harmed." Id. This statement reeks of hypocrisy and inaccuracy. Again, normal people don’t stalk

and torment others for fun. Greer has demonstrated how Moon’s users have openly called to harm

him by stealing his intellectual property and harassing those close to him. There was a time when

Greer’s family were screening their calls because the Kiwi Farms users would harass anyone close

to Greer.

    Also, Mr. Moon has quite the trashy history himself: from saying he wishes Muslims were

exterminated to saying he wanted to wear the fingers of Jews as a necklace to making rape threats

against people. The Net Is Closing In and YouTube Had Better Take Notice. Sam Ambreen

Wordpress. (https://samambreen.wordpress.com/2019/08/27/the-net-is-closing-in-and-youtube-

had-better-take-notice/) (although blogs are subjective writings that shouldn’t normally be

considered, in this case, they are relevant because they are the writings of a person who has been

affected by Kiwi Farms). EXHIBIT A. Maybe Moon has changed his views, and Greer isn’t trying

to be argumentative, but the point is: Moon and his users have quite the history of being trashy, that

they have no right to be harassing others for perceived trashiness.

    This also brings to light the second point of information Greer wanted to share with this Court:

the relationship between the Skordas firm and Greer.

                        PAST HISTORY WITH THE SKORDAS FIRM

   It is no coincidence that Moon retained the Skordas firm to represent him. Since Kiwi Farms
                                                     6
stalks Greer, they have gathered everything about Plaintiff and thus they would known that Mr.

                                                  3
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.318 Page 4 of 16



Greg Skordas and Mr. Greer have had past entanglements. These entanglements start back to 2016.

When Greer sued Swift for his ill-fated publicity stunt (which was predicated on the legal concept

of vicarious liability. Swift’s agents were negligent in passing on a gift and so trying to get

publicity, he faked sued her to get her attention and it backfired on him and attracted Kiwi Farms),

Swift’s team retained Greg Skordas. Greer was being a shock jock back then (a la Howard Stern)

and so he teasingly made jokes about Skordas on his social media that Skordas apparently took

very personally.

       The following year, Greer went to a concert in SLC and was man-handled and discriminated

by the security of Ariana Grande. Greer also met Ariana at a before-show meet and greet and she

was very discriminating against Greer (was very unkind to him because of his facial disability and

appearance). But because Greer was still facing heat for the Swift incident, Greer lied and said that

the concert was fun, when deep down, he was deeply hurt and had written Grande’s manager for an

apology, but he didn’t want to cause drama. That’s all he wanted was an apology. The manager,

Stephanie Simon, referred Greer to Scooter Braun, Grande’s then new manager (whom she has

subsequently fired). Greer unsuccessfully got through to Scooter and so Greer researched and found

a Utah law (Utah Code 62A-5b-103) that makes it illegal to deny a disabled person rights in a place

of entertainment.

    Greer filed a small claims suit against Grande based on a violation of that law. Skordas had the

audacity at the small claims trial to openly call Greer not disabled, when in fact, federal law defines

a disability as one or more ailments that limits an essential activity. Being born with a facial

disability and having people understand every other word that is spoken in a slurred “accent” is

most definitely a disability. Moon’s users have so callously lobbed discriminatory names against

Greer for his disability. Greer was fuming when Skordas berated him openly like that. Skordas was

awarded attorney fees and waited a year to even collect by sending an officer to Greer’s house with
                                                       6
court documents.

                                                   4
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.319 Page 5 of 16



       No activity really transpired between Greer and Skordas until 2020 when Skordas

represented the mentally ill girl in the very unfair misdemeanor case against Greer. The same case

that is the subject of the false light claims. Once again, Mr. Skordas in that case fought very

ferociously against Greer. Even though no threats or serious harassment was made against the

alleged victim (it could be argued that Moon and his users have harassed Greer more than Greer

ever harassed the girl, yet Greer is somehow the convicted one), Skordas went straight for the

jugular and got the prosecutor to file charges against Greer, instead of first trying to get a

restraining order or simply contacting Greer to ask him to stop, which Greer would have gladly

complied and which he wasn’t really even contacting the alleged victim that much. Greer was

frankly surprised he was charged because he didn’t think he committed a crime and he still

maintains his innocence. He was only convicted because of his advocating for sex work (he has the

email from the prosecutor to prove it), not for any actual harassment. So in reality: Greer was

convicted for having unpopular views, which is unconstitutional and Greer tried appealing, but him

and his criminal attorney got in a verbal altercation about the ramifications of appealing.

       Greer goes to such lengths to explain this entire history to show that there is a very long and

complicated history between Defendants’ counsel and him, and to offer the evidence that this

current representation is being made for nothing more than to harass and intimidate Greer. Why

else would a law firm represent a person who runs a website that is tied to many suicides and

harassment? Civil law is not criminal law and thus there is no utmost, constitutional duty to

represent defendant. The Skordas firm can withdraw at any time, embarrassed to be tied to such a

website, but they refuse and instead, downplay the suicides and the harm of Kiwi Farms. It seems

ironic for the firm to accuse Greer in his criminal case to be a horrible person for very minor

actions, but downplay worse actions by Defendants.

       Per FRCP 11 (B), an attorney certifies that the representation is not being used to harass.
                                                    6 has gleefully taken on anybody who
That’s what’s exactly happening here. The Skordas firm

                                                    5
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.320 Page 6 of 16



approaches them for help in any situation regarding Russell Greer the Plaintiff. How is that not

improper or harassing? If it’s not harassing, then does the Skordas firm take on ANY person who

approaches their firm? Surely, they don’t. Do they have intake criteria? Do they have an annual

quota of clients? If it’s not harassing, does the firm ever reject anybody? Have they ever rejected

anybody who approached them about Plaintiff?

     And most importantly: did the firm bother to do ANY research on defendants? This

representation is a slap in the face to Greer and a slap in the face to every victim of Kiwi Farms

(both dead and alive) and it only furthers that this representation is being used for an improper

purpose to harass Greer because Mr. Skordas has some vendetta against Greer that began 6 years

ago because there is no other reason any law firm would represent Kiwi Farms in a civil case where

they aren’t constitutionally obligated to. Those close to Greer believe Mr. Skordas is only

representing Moon out of spite towards Greer and this is clearly a violation of Rule 11 B.

    Greer isn’t asking this Court for sanctions. Rather, he is only pointing out a history of litigation

history between himself and Skordas to help show that contempt and harassment seems to be the

only driving motivation factors in representing a site like Moon’s. Greer leaves it up to the Court

whether the Court wishes to issue sanctions against the Skordas firm.



                                           CONCLUSION

      Plaintiff urges the Court to ponder this new information because it helps show that people are

suffering for Defendants’ “entertainment”. It is Plaintiff’s hope that this Court entertains

Defendants with an injunction. It is requested that the sought for monetary amount is rewarded to

Plaintiff and that Defendant is entertained paying Greer for damages. It is hoped that maybe when

Moon actually faces legal consequences with this case; that when he starts feeling the same stress

and despair that his victims have faced, that maybe a light will turn on in his head. Judgements are
                                                  6 exhibited. It is hoped that the judgement is
meant to deter the behavior Kiwi Farms and Moon have

                                                   6
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.321 Page 7 of 16



awarded Greer.

                                                           Respectfully submitted,


Dated: 08/05/2021


                                                                 /s/ Russell Greer


                                                                    Russell Greer

                                                                P . O. Box 46602
                                                            Las Vegas, NV 89114
                                                                    801-895-3501
                                                                  Pro Se Litigant




                                          6

                                      7
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.322 Page 8 of 16



                                   CERTIFICATE OF SERVICE


An electronic copy of the Motion for Leave to File Supplemental Brief has been sent to the

following attorneys, Greg Skordas, via the court electronic filing system.




                                                      6

                                                  8
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.323 Page 9 of 16



                                 EXHIBIT A




                                          6

                                      9
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.324 Page 10 of 16




                                           6

                                      10
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.325 Page 11 of 16




                                           6

                                      11
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.326 Page 12 of 16



                                  EXHIBIT B




                                           6

                                      12
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.327 Page 13 of 16




                                           6

                                      13
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.328 Page 14 of 16




                                           6

                                      14
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.329 Page 15 of 16




                                           6

                                      15
Case 2:20-cv-00647-TC-JCB Document 31-1 Filed 08/07/21 PageID.330 Page 16 of 16




                                           6

                                      16
